DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 

Response to Arguments
Applicant’s arguments and amendments in the Amendment with RCE filed October 19, 2021 (herein “Amendment”) to claims 1 and 4, now reciting structure of processor, now preclude an interpretation of these claims, and claims depending therefrom under 35 U.S.C. 112(f). Therefore, claims 1 and 4, and all claims depending therefrom, are no longer interpreted as invoking interpretation under 35 U.S.C. 112(f).
Applicant’s arguments and amendments in the Amendment, with respect to the rejection of claims 1 and 8 and claims depending therefrom under 35 U.S.C. 103 have 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, both claims recite “wherein the synchronous corpus is the processed reference corpus,” however there is no antecedent basis for the claimed “processed reference corpus.” As best guessed, this limitation is intended to 
Relying upon this limitation as the basis for the later recited “processed reference corpus” has two issues: 1) the processor is claimed as being configured to “convert”, therefore, to the extent the action taken upon any of the input corpuses imparts a descriptor to the resulting output, it would be a “converted corpus,” and not a “processed corpus”; and 2) the output of the converting is a synchronous corpus, and not a reference corpus (as presently claimed), and therefore, it is unclear and indefinite whether the “processed reference corpus” is the synchronous corpus, or if it is a separate output, a converted reference corpus (for example), or perhaps some other converted corpus altogether. Therefore, claims 1 and 8, and claims depending therefrom are indefinite.
Claims 4 and 11, and claims 5 and 12 which depend therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitations recited in claims 4 and 11, as interpreted in view of the Specification, are mutually exclusive 
In an embodiment, the steps of converting the paired corpus into the synchronous corpus can be implemented by a Gaussian-mixture-model-based voice conversion system or a deep-neural-network-based voice conversion system, or implemented by extracting a plurality of speech feature parameters and using a speech synthesis technology. For example, the plurality of speech feature parameters can include jitter, shimmer, and so on. 

That is, the converting (performed by the processor) is disclosed as being implemented by one of: 1) a Gaussian-mixture-model-based voice conversion system; 2) a deep-neural-network-based voice conversion system; or 3) implemented by extracting a plurality of speech feature parameters and using a speech synthesis technology. Accordingly, the Specification does not provide written description support for the disclosed converting as being implemented BOTH by either a well-trained Gaussian-mixture-model-based voice conversion system or a well-trained deep-neural-network-based voice conversion system AND extracting a plurality of speech feature parameters and using a speech synthesis technology. Claims 4 and 11 recite “wherein the processor is implemented by extracting a plurality of speech feature parameters and using a speech synthesis technology,” which, when taking these claims as a whole, including all of the limitations from claims 1 and 8 from which claims 4 and 11 depend, set forth a limitation that has the processor being implemented by both either a well-trained Gaussian-mixture-model-based voice conversion system or a well-trained deep-neural-network-based voice conversion system AND extracting a plurality of speech 

Allowable Subject Matter
	In the interest of compact prosecution and clarity of the record, the Examiner has conducted an updated search and believes that the present independent claims 1 and 8 can be amended to overcome the above disclosed rejections under 112(a) and 112(b), given that the independent claims maintain the present subject matter recited, but clarify that the synchronous corpus is completely synchronized with the reference corpus. The Examiner finds support for such a limitation in paragraphs 7 and 13 of the originally filed Specification. In this way, the claims would then overcome the cited art of record, including Wen NPL, Kim NPL and newly cited Li et al., "Large-Scale Domain Adaptation via Teacher-Student Learning", 2017,  arXiv:1708.05466v1 [cs.CL] (herein “Li”). Wen and Kim NPL disclose in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the limitations as previously recited, including the limitations from claims 2 and 3, and 9 and 10, now amended into claims 1 and 8 respectively, as set forth in the Final Action dated August 20, 2021. Newly cited Li is directed towards a teacher-student learning method that uses a parallel corpus that synchronizes speech between speakers with different speaking characteristics (children and adults) by transforming the adult speech to child speech, called a transformation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656